Me. Justice HeeNaudez,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
The issue deals in the first place with the legacy of a sum of money recoverable only when the condition imposed by the testator has been fulfilled.
Said condition was not made dependent on the circumstance of the minor’s reaching a certain age, but by the testator’s will, expressed in his testament, it was made to depend on the day when the legatee should be able to perform all the acts of civil life, and inasmuch as said capacity was attained upon his reaching the age of twenty-one years, pursuant to General Order No. 219, of December 18, 1899, it is evident that the condition imposed was fulfilled and the legatee could then have demanded the sum of money constituting the legacy, but as he died while still a minor, his mother, Ruperta Concepción Aguilar, becomes his heir, as provided in the will.
To the aforesaid General Order No. 219 no retroactive effect is attached when the right invoked, according thereto, originates in acts occuring subsequently to the day when it took effect, and in the case at issue it is evident that the right to the legacy claimed by the mother of the deceased minor originated only at the moment when the latter became of age, inasmuch as it is the only act which determines the fulfillment of the obligation voluntarily contracted by the instituted heir upon accepting purely and simply the inheritance from his father, Rafael Vázquez y Vazquez, and hence it follows tliat there has been no violation of article 3 of the Civil Code nor of rule 1 of the temporary provisions of said Code. '
The counter-claim filed by the defendant undoubtedly con*21tains the legal defect of not having been properly presented, as it fails to comply with the requirements prescribed by article 523 of the Law of Civil Procedure, for which reason it was excepted to by the plaintiff.
From the certificate issued by the Treasurer of Porto Rico with reference to the property listed for assessment by Concepción Aguilar, it does not appear that she had reported in her favor, for purposes of taxation, the credit of six hundred pesos, Mexican currency, which she claims, for which reason said credit is not recoverable by an action at law or suit before any court or courts of the Island until it has been properly listed and the taxes thereon paid, as provided by article 301 of the Political Code of Porto Rico.
The parties plaintiff and defendant not having lost their case on all points, the court should give an equitable decision in the matter of costs, according to rule 63 of General Order No. 118, series of 1899.
, In view of the afore-mentioned legal texts and those cifed by the parties hereto, it is adjudged that partly affirming and partly reversing the judgment appealed from, according as it agrees or disagrees with the above findings, we should adjudge and do adjudge that Edgardo Vázquez Aguilar pay Ruperta Concepción Aguilar a sum equivalent in United States currency to the eight thousand pesos, Mexican money, object of the legacy claimed, with legal interest thereon from the day the action was brought; and we dismiss said action as to the portion thereof which relates to the recovery of the credit of six hundred pesos, Mexican currency, as also the counter-claim filed by the defendant, reserving to both parties their respective rights in the premises, which they may exercise in the proper manner, the costs of both the trial and appeal not to be specially imposed upon the parties.
The record of the District Court of Humacao is ordered to be returned to said court, together with a certificate of this decision, for proper action.
*23Ghief Justice Quiñones and Justice MacLeary concurred. Justices Figueras and Sulzbacher dissented.